FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ADAN ARIAS-GUTIERREZ,                        No. 08-73575

               Petitioner,                        Agency No. A098-458-522

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Adan Arias-Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to review Arias-Gutierrez’s ineffective assistance of

counsel claim because he failed to raise that issue before the BIA and thereby

failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      Arias-Gutierrez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                   08-73575